DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6, line 4 recites the limitation “a rack gear” which should be changed to “the rack gear”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Furusho et al. (US 2006/0086560 A1) in view of Komiyama et al. (US 2019/0202454 A1).
For claim 1, Furusho et al. discloses a motor driven power steering control method comprising:
setting a virtual friction model 82” to a column 5 connected between a steering wheel 1 and a rack gear 4;
determining, [by a controller 8”] (pages 6 and 7, paragraph [0115]), [a frictional torque of the column by taking a steering angular speed of the steering wheel as an input parameter in the set virtual friction model] (page 7, paragraph [0117]); but does not explicitly disclose 
determining, by the controller, a target steering torque on a basis of a virtual steering system model using the frictional torque of the column as a parameter.
Komiyama et al. discloses a steering controller 50 including a target steering torque calculating unit 70 and a friction compensation rate variable controlling unit 85; and [the friction compensation rate variable controlling unit 85 may perform a variable control of an addition rate, i.e., a compensation rate, at which the friction torque is added to the target steering torque] (page 4, paragraph [0045]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the target steering torque with a friction torque as taught by Komiyama et al. with the control method of Furusho et al. to allow for avoiding overall lane deviation, thus improving the overall steering safety.
For claims 6 and 15, Furusho et al. modified as above discloses the motor driven power steering control method [wherein the determining of the target steering torque includes setting the virtual steering system model to determine the target steering torque with an equation of state in which the steering angular speed (steering angular speed) and a rack force applied to a rack gear (rack axial force) as input parameters] (figs. 13 and 14).
For claim 9, Furusho et al. modified as above discloses the motor driven power steering control method further including: [after the determining of the target steering torque, feedback-controlling a steering motor to follow the determined target steering torque] (page 5, paragraph [0087], via feedback loop).
For claim 10, Furusho et al. discloses a motor driven power steering control system comprising:
a frictional torque determining unit 82g [configured to determine a frictional torque of a column 5] (page 7, paragraph [0117]), which is connected between a steering wheel 1 and a rack gear 4, [by taking a steering angular speed of the steering wheel as an input parameter in a virtual friction model set to the column] (page 7, paragraph [0117]);
a target steering angle determining unit 82” [configured to determine a target steering torque on a basis of a virtual steering system model using the frictional torque of the column determined by the frictional torque determining unit as a parameter] (fig. 14); and
a motor control unit 8” [configured to control a steering motor 6 by using the target steering torque determined by the target steering angle determining unit] (fig. 14, page 2, paragraph [0042]), but does not explicitly disclose the target steering angle is a target steering torque.
Komiyama et al. discloses a steering controller 50 including a target steering torque calculating unit 70 and a friction compensation rate variable controlling unit 85; and [the friction compensation rate variable controlling unit 85 may perform a variable control of an addition rate, i.e., a compensation rate, at which the friction torque is added to the target steering torque] (page 4, paragraph [0045]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the target steering torque with a friction torque as taught by Komiyama et al. with the control method of Furusho et al. to allow for avoiding overall lane deviation, thus improving the overall steering safety.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Furusho et al. (US 2006/0086560 A1) in view of Komiyama et al. (US 2019/0202454 A1), and further in view of Fan et al. (CN 107179682B).
For claims 5 and 14, Furusho et al modified as above does not explicitly disclose the motor driven power steering control method wherein the setting of the virtual friction model includes setting the virtual friction model to reflect a stiction and Stribeck effect of the column.
Fan et al. discloses a Stribeck friction model used in a passive load simulator comprising [a loading motor 1, a torque and rotational speed sensor; and an electric steering gear 7] (page, paragraph [0035]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the Stribeck friction model of Fan et al. with the motor driven power steering control of Furusho et al. modified as above to allow for inhibiting excessive torque, thus improving overall tracking and control precision.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Furusho et al. (US 2006/0086560 A1) in view of Komiyama et al. (US 2019/0202454 A1), and further in view of Kitazume (CN 105555643A).
For claims 8 and 17, Furusho et al. modified as above does not explicitly disclose the motor driven power steering control method wherein the determining of the target steering torque includes determining the target steering torque by reflecting an assist gain set by taking a speed of a vehicle as a parameter.
Kitazume discloses a control unit 100, [by multiplying a vehicle speed gain corresponding to a vehicle speed V, it is possible to set different steering wheel alignment performance and vehicle convergence according to the vehicle speed] (page , paragraph [0063]) and [wherein a vehicle speed V is input to a target return torque calculation unit 120 a vehicle speed gain unit 130 for outputting a vehicle speed gain KP] (page, paragraph [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the vehicle speed of Kitazume with the motor driven power steering control of Furusho et al. modified as above to allow for improved overall calculation of a target steering torque, thus improving overall stable steering wheel alignment.

Allowable Subject Matter
Claims 2 – 4, 7, 11 – 13, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose setting the frictional torque of the column to a sum of a damping torque and a stiffness torque set as nonlinear functions for the steering angular speed or a torsion displacement of the column; or the determining of the target steering torques includes deriving the equation of state by setting the torsional displacement of the column, a momentum of the rack gear, a momentum of the steering wheel, and a feeding displacement of the rack gear.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-10974761, US-20170183031 – steering control method and apparatus of motor-driven power steering system
WO-2019082271A1, WO-2016017234A1, US-20140343794 – comprising a model and target steering angle speed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611